Order entered November 7, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00134-CR

                              HAMID SHOHREH, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-82213-2013

                                          ORDER
       The Court suspends the 21-day requirement for notice of submission and ORDERS the

appeal submitted without argument, as of the date of this order, to a panel consisting of Chief

Justice Wright and Justices Myers and Brown. See TEX. R. APP. P. 2, 39.8.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE